Citation Nr: 1000065	
Decision Date: 01/04/10    Archive Date: 01/14/10

DOCKET NO.  06-23 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to a disability rating in excess of 30 percent 
prior to October 18, 2007, and a disability rating in excess 
of 40 percent from October 18, 2007, for peripapillary scar, 
iridodialysis, right eye, with glaucoma and early cataract.


REPRESENTATION

Veteran represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

Saira Sleemi, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1974 to March 
1976.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2006 rating decision of the Roanoke, 
Virginia Department of Veterans' Affairs (VA) Regional Office 
(RO).

In a June 2007 correspondence, the Veteran raised the issue 
of entitlement to service connection for a left eye 
disability, as secondary to the service-connected right eye 
disability.  As this claim has not been adjudicated by the 
RO, it is not in appellate status and is therefore referred 
to the RO for appropriate development and consideration.


FINDINGS OF FACT

1.  Prior to October 18, 2007, the Veteran's service-
connected peripapillary scar, iridodialysis, right eye, with 
glaucoma and early cataract was productive of best vision 
from 20/80 to 20/300 which progressed to detection of hand 
motion and ultimately progressed to blindness with no light 
perception.  There was no blindness in the nonservice-
connected left eye at this time.

2.  From October 18, 2007, the Veteran's service-connected 
peripapillary scar, iridodialysis, right eye, with glaucoma 
and early cataract was productive of an anatomical loss of 
the eye, with an artificial eye replacement worn in place of 
the right eye.  There was no blindness in the nonservice-
connected left eye at this time.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 30 
percent prior to October 18, 2007, for peripapillary scar, 
iridodialysis, right eye, with glaucoma and early cataract 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.321(b)(1), 3.350, 3.383, 4.1-4.7, 
4.16(b), 4.21, 4.75, 4.76, 4.78, 4.79, 4.80, 4.84(a), 
Diagnostic Code 6070 (2008).

2.  The criteria for a disability rating in excess of 40 
percent from October 18, 2007, for peripapillary scar, 
iridodialysis, right eye, with glaucoma and early cataract 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R.    §§ 3.321(b)(1), 3.350, 3.383, 4.1-
4.7, 4.16(b), 4.21, 4.75, 4.76, 4.78, 4.79, 4.80, 4.84(a), 
Diagnostic Code 6066 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, and 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326 (2009).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1) (2009).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) that to the extent possible the VCAA notice, as 
required by 38 U.S.C.A. § 5103(a) (West 2002), must be 
provided to a claimant before an initial unfavorable decision 
on a claim for VA benefits.  Pelegrini, 18 Vet. App. at 119-
20; see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).

In the recent case Shinseki v. Sanders, 129 S.Ct. 1696 
(2009), the U.S. Supreme Court held that the Federal 
Circuit's blanket presumption of prejudicial error in all 
cases imposed an unreasonable evidentiary burden upon VA. 
 Rather, in Shinseki v. Sanders, the Supreme Court suggested 
that determinations concerning prejudicial error and harmless 
error should be made on a case-by-case basis.  Id.  As such, 
in conformance with the precedents set forth above, on 
appellate review the Board must consider, on a case-by-case 
basis, whether any potential VCAA notice errors are 
prejudicial to the claimant. 

In a claim for increase, the VCAA requirement is generic 
notice, that is, the type of evidence needed to substantiate 
the claim, namely, evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on employment, as well as general notice 
regarding how disability ratings and effective dates are 
assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. 
Cir. 2009).

Prior to the initial adjudication of the Veteran's claim for 
an increased disability rating in the March 2006 rating 
decision, he was provided notice of the VCAA in October 2005 
and February 2006.  An additional VCAA letter was sent in 
January 2008.  The VCAA letters indicated the types of 
information and evidence necessary to substantiate the claim, 
and the division of responsibility between the Veteran and VA 
for obtaining that evidence, including the information needed 
to obtain lay evidence and both private and VA medical 
treatment records.  Thereafter, the Veteran received 
additional notice in January 2008 and June 2008, pertaining 
to the downstream disability rating and effective date 
elements of his claims, with subsequent re-adjudication in a 
March 2008, June 2008 and August 2008 Supplemental Statements 
of the Case.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); 
see also Mayfield and Pelegrini, both supra.  The Veteran was 
also provided notice in May 2008 of the rating criteria used 
to evaluate the eye.  

The Veteran's actions are also indicative of his actual 
knowledge of the requirements for substantiating his 
increased rating claim including the Veteran's statements to 
both private and VA physicians of his decreased in visual 
acuity in the right eye and ultimate blindness.  Based on 
this evidence, the Board is satisfied that the Veteran had 
actual knowledge of what was necessary to substantiate his 
increased rating claim.  See Dalton v. Nicholson, 21 Vet. 
App. 23, 30-31 (2007) (actual knowledge is established by 
statements or actions by the claimant or the claimant's 
representative that demonstrate an awareness of what is 
necessary to substantiate a claim).

Accordingly, the Board finds that no prejudice to the Veteran 
will result from the adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the Veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the Veteran are to be avoided).

All relevant evidence necessary for an equitable resolution 
of the issue on appeal has been identified and obtained, to 
the extent possible.  The evidence of record includes Social 
Security Administration (SSA) records, private medical 
records, VA outpatient treatment reports, a VA examination 
and statements from the Veteran and his representative.  The 
Veteran has not indicated that he has any further evidence to 
submit to VA, or which VA needs to obtain.  There is no 
indication that there exists any additional evidence that has 
a bearing on this case that has not been obtained.  The 
Veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  All pertinent due process requirements have been 
met.  See 38 C.F.R. § 3.103 (2009).

Pertinent Laws and Regulations

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity 
resulting from disability.  Separate diagnostic codes 
identify the various disabilities.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2009).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher evaluation; otherwise, the lower evaluation will 
be assigned.  See 38 C.F.R. § 4.7 (2009).  Any reasonable 
doubt regarding the degree of disability will be resolved in 
favor of the Veteran.  38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  When, as here, the 
Veteran is requesting an increased rating for an established 
service-connected disability, the present disability level is 
the primary concern and past medical reports do not take 
precedence over current findings.  See Francisco v. Brown, 7 
Vet. App. 55 (1994).  However, the most recent examination is 
not necessarily and always controlling; rather, consideration 
is given not only to the evidence as a whole but to both the 
recency and adequacy of examinations.  See Powell v, West, 13 
Vet. App. 31, 35 (1999).

Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different 
"staged" ratings may be warranted for different time 
periods.

The Veteran's service-connected peripapillary scar, 
iridodialysis, right eye, with glaucoma and early cataract 
was assigned a 30 percent disability rating prior to October 
18, 2007, under Diagnostic Code 6070 for blindness in one 
eye, having only light perception, with normal vision in the 
other eye at 20/40.  He was also assigned a 40 percent 
disability rating from October 18, 2007, under Diagnostic 
Code 6066, for anatomical loss of one eye, with normal vision 
in the other eye at 20/40.  38 C.F.R. § 4.84(a).  He also is 
in receipt of special monthly compensation for blindness in 
one eye under 38 U.S.C.A. § 1114(k), prior to October 18, 
2007, and is in receipt of special monthly compensation for 
anatomical loss of one eye, under 38 U.S.C.A. § 1114(k), from 
October 18, 2007.  Service connection is not in effect for 
the left eye.

The Board acknowledges that the schedule for rating 
disabilities of the eye was amended effective December 10, 
2008, however, such amendments are only applicable to claims 
filed on or after December 10, 2008.  73 Fed. Reg. 66543 
(November 10, 2008); See 38 C.F.R. § 4.75-4.84(a).  

The severity of visual acuity loss is determined by applying 
the criteria set forth at 38 C.F.R. § 4.84a (2008).  Under 
these criteria, impairment of central visual acuity is 
evaluated from noncompensable (0 percent) to 100 percent 
based on the degree of the resulting impairment of visual 
acuity.  38 C.F.R. § 4.84a, Diagnostic Codes 6061 to 6079 
(2008).  The percentage evaluation will be found from Table V 
by intersecting the horizontal row appropriate for the 
Snellen index for one eye and the vertical column appropriate 
to the Snellen index of the other eye.  38 C.F.R. § 4.83a 
(2008).

Visual acuity is rated based upon the best distant vision 
obtainable after correction by glasses.  38 C.F.R. § 4.75 
(2008).

In determining the effect of aggravation of visual 
disability, even though the visual impairment of only one eye 
is service connected, evaluate the vision of both eyes, 
before and after suffering the aggravation, and subtract the 
former evaluation from the latter except when the bilateral 
vision amounts to total disability.  In the event of 
subsequent increase in the disability of either eye, due to 
intercurrent disease or injury not associated with the 
service, the condition of the eyes before suffering the 
subsequent increase will be taken as the basis of 
compensation subject to the provisions of § 3.383(a) of this 
chapter.  38 C.F.R. § 4.78.

Combined ratings for disabilities of the same eye should not 
exceed the amount for total loss of vision of that eye unless 
there is an enucleation or a serious cosmetic defect added to 
the total loss of vision.  38 C.F.R. § 4.80.  Loss of use or 
blindness of one eye, having only light perception, will be 
held to exist when there is inability to recognize test 
letters at one foot and when further examination of the eyes 
reveals that perception of objects, hand movements, or 
counting fingers cannot be accomplished at distances less 
than three feet.  See 38 C.F.R. §§ 3.350(a)(4), 4.79.  

The applicable VA regulation permits compensation for a 
combination of service-connected and nonservice-connected 
disabilities, including blindness in one eye as a result of 
service-connected disability and blindness in the other eye 
as a result of nonservice-connected disability, as if both 
disabilities were service-connected, provided that the 
nonservice-connected disability is not the result of the 
veteran's own willful misconduct.  38 C.F.R. § 3.383(a).

Significantly however, 38 C.F.R. § 3.383(a) has been 
interpreted to mean that the rating for service-connected 
blindness in one eye is established without regard to any 
non-service-connected vision impairment in the other eye, 
unless that nonservice-connected eye is blind.  Villano v. 
Brown, 10 Vet. App. 248, 250 (1997). See also Bagwell v. 
Brown, 9 Vet. App. 336, 339-340 (1996); Boyer v. West, 12 
Vet. App. 142, 144-45 (1999); VAOPRGCPREC 32-97 (all 
discussing the premise that VA has no authority to award 
disability compensation for nonservice-connected disability 
absent specific authorization by statute).  Simply put, where 
service connection is in effect for only one eye, the visual 
acuity in the nonservice-connected eye is considered to be 
normal unless there is blindness in that eye.  38 U.S.C.A. § 
1160; 38 C.F.R. § 3.383.  This interpretation of the Rating 
Schedule applicable to unilateral impairment of visual acuity 
corresponds to the interpretation of the Rating Schedule for 
unilateral hearing loss.  See 38 C.F.R. § 4.85(f); Boyer v. 
West, 11 Vet. App. 477, 479-80 (1998).

When only one eye's disability is recognized as entitled to 
compensation, the maximum evaluation for total loss of vision 
of that eye is 30 percent, unless there is (a) blindness in 
the other nonservice-connected eye; (b) enucleation of the 
service-connected eye; or (c) serious cosmetic defect of the 
service-connected eye.  38 C.F.R. §§ 3.383, 4.80.

Under Diagnostic Code 6070, the maximum schedular rating for 
blindness in one eye, having only light perception, is 30 
percent, absent evidence of blindness in the nonservice-
connected eye.  38 C.F.R. § 3.84a, Diagnostic Code 6070.

Under Diagnostic Code 6066, the maximum schedular rating for 
an enucleated service-connected eye is 40 percent, absent 
evidence of blindness in the nonservice-connected eye.  38 
C.F.R. § 3.84a, Diagnostic Code 6066.  A footnote to 
Diagnostic Code 6066 provides that an extra 10 percent 
disability rating should be added if the artificial eye can 
not be worn.

Analysis

Throughout the pendency of this appeal, the Veteran has 
contended that his peripapillary scar, iridodialysis, right 
eye, with glaucoma and early cataract is entitled to a 
disability rating in excess of 30 percent prior to October 
18, 2007, and is entitled to a disability rating in excess of 
40 percent from October 18, 2007.  

VA outpatient treatment reports from September 2004 to 
October 2005 reflect that the Veteran's best corrected visual 
acuity in the right eye ranged from 20/80 to 20/300.  

In a November 2005 VA examination, the Veteran reported that 
his right eye vision deteriorated dramatically in 
approximately 2004.  He stated that, for the past five or six 
years, he received and was currently receiving Xalatan in 
both eyes for glaucoma.  He also reported that he had 
elevated intraocular pressure in the left eye.  The Veteran 
denied a history of glaucoma.  He reported right eye symptoms 
included cloudy vision, a sense of irritation and worse 
vision than in the left eye.  Without correction, the Veteran 
was only capable of detection shadows or bare hand motions in 
the right eye.  The best corrected visual acuity in the right 
eye reflected no improvement with refraction.  The best 
corrected visual acuity in the left eye was 20/30.  

In February 2006 and March 2006 VA medical records, the 
Veteran's visual acuity in the right eye with correction 
reflected detection of hand motion only.  Beginning in May 
2006 the Veteran's visual acuity in the right eye reflected 
blindness with no light perception.  

In a September 2007 private medical evaluation for the SSA, a 
physician noted that the Veteran had no light perception in 
the right eye and a visual acuity of 20/20 in the left eye 
with corrected vision.  The physician also commented that the 
Veteran's impairment was non-severe.  

VA outpatient treatment reports reflect that the Veteran 
underwent an enucleation/evisceration of the right eye on 
October 19, 2007, pursuant to pain with blindness in the 
right eye.  A March 2008 VA medical record reflects that the 
Veteran was treated for and diagnosed with a blind painful 
right eye, status post evisceration with implant and giant 
papillary conjunctivitis in the right eye due to the 
prosthesis.  

VA outpatient treatment reports reflect that, prior to the 
Veteran's October 19, 2009 surgery, visual acuity with 
correction in the left eye ranged from 20/15 to 20/50.  
Following the October 19, 2009 surgery, visual acuity with 
correction in the left eye was 20/25.

A Disability Rating in Excess of 30 Percent Prior to October 
18, 2007 

After a careful review of the evidence of record, the Board 
finds that the Veteran's peripapillary scar, iridodialysis, 
right eye, with glaucoma and early cataract does not warrant 
an evaluation in excess of 30 percent at any time prior to 
October 18, 2007, as the Veteran is already rated at the 
maximum disability rating under Diagnostic Code 6070for 
blindness in the right eye without having blindness in the 
nonservice-connected left eye.  38 C.F.R. § 4.84a.  He also 
is in receipt of special monthly compensation, for blindness 
in one eye under 38 U.S.C.A. § 1114(k), prior to October 18, 
2007.

The objective and competent medical evidence of record 
reflects that that prior to October 18, 2007, the Veteran was 
blind in the right eye as the best corrected vision 
progressed from 20/80 to 20/300, subsequently to detection of 
hand motion in February 2006 and ultimately to blindness with 
no light perception in May 2006.  38 C.F.R. §§ 3.50(a)(4), 
4.79.  However, because the Veteran is not blind in his 
nonservice-connected left eye (best-corrected vision ranged 
from 20/15 to 20/50 in the left), his service-connected 
disability in his right eye must be rated as if his left eye 
had normal vision at 20/40.  Private medical statements and 
VA treatment records also do not demonstrate left eye 
blindness.  This conclusion is drawn irrespective of the fact 
that 38 C.F.R. § 4.78 (computing aggravation), appears to 
require consideration of both eyes.  Villano, 10 Vet. App. at 
250.

Based on these findings, 38 C.F.R. § 4.84a, Table V produces 
a disability percentage evaluation of 30 percent, for the 
period prior to October 18, 2007, under Diagnostic Code 6070.  
Thirty percent is the maximum schedular amount available for 
blindness in the right eye, with no blindness in the left 
eye.  A higher evaluation, 40 percent, would require that the 
left eye be service-connected and loss of vision in the left 
eye be at least 20/50.  As the Veteran's left eye was not 
service-connected in the period prior to October 18, 2007, a 
disability rating in excess of 30 percent under Diagnostic 
Code 6070 is not warranted.

When only one eye's disability is recognized as entitled to 
compensation, the maximum evaluation for total loss of vision 
of that eye is 30 percent, unless there is (a) blindness in 
the other nonservice-connected left eye; (b) enucleation of 
the right eye; or (c) serious cosmetic defect. 38 C.F.R. §§ 
3.383, 4.80.  Such is not shown here, prior to October 18, 
2007.  The Board notes that the service-connected right eye 
was not enucleated prior to October 18, 2009, nor is there 
any medical evidence of blindness in the left eye in this 
period, as noted above.  Additionally, only the loss of 
visual acuity matter is before the Board, as the RO has not 
recognized any cosmetic defect as entitled to compensation.

The Board has considered other potentially applicable rating 
criteria as well, but finds that an evaluation higher than 30 
percent is not warranted under any diagnostic code.  See 
Butts v. Brown, 5 Vet. App. 532 (1993) (choice of diagnostic 
code should be upheld if it is supported by explanation and 
evidence).  As the objective and competent medical evidence 
of record reflects that the Veteran clearly retained both 
eyes in the period prior to October 18, 2007, the provisions 
of Diagnostic Code 6066 for anatomical loss of one eye are 
not for application at any time during this period.  An 
evaluation in excess of 30 percent is not available under 
Diagnostic Code 6080, pertaining to impairment of field of 
vision.  In this regard, the RO has not recognized impairment 
in field vision of the right eye due to a disease of the 
optic nerve.  See 38 C.F.R. § 4.76.  As the Veteran is also 
not service-connected for congestive or inflammatory glaucoma 
or tuberculosis of the right eye, Diagnostic Codes 6013 and 
6010 are inapplicable.  Finally, as there is no evidence of 
diplopia, the provisions of Code 6090 are also not in order.

The Board acknowledges the Veteran's contentions that his 
overall vision is worse than reflected by the assigned 
rating.  However, insofar as the service-connected right eye 
has been rated as being blind, and the nonservice-connected 
left eye does not meet the criteria for "blindness" under 38 
C.F.R. § 4.79, a higher rating is simply not warranted.  The 
Board emphasizes that the Veteran also has several 
significant nonservice-connected conditions that affect both 
eyes, including glaucoma and cataracts.

All things considered, the record as a whole does not show 
persistent symptoms that equal or more nearly approximate the 
criteria for an evaluation higher than 30 percent at any time 
prior to October 18, 2007.  See Hart v. Mansfield, 21 Vet. 
App. 505 (2007).  That is to say, the Veteran's disability 
has been no more than 30 percent disabling during that 
period, so his rating cannot be "staged" because the 30 
percent rating represent his greatest level of functional 
impairment attributable to this condition prior to October 
18, 2007.

In summary, for the reasons and bases expressed above, the 
Board concludes that a disability rating in excess of 30 
percent for peripapillary scar, iridodialysis, right eye, 
with glaucoma and early cataract is not warranted at any time 
prior to October 18, 2007.  Since the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
does not apply.  38 C.F.R. § 4.3; Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996).  The benefit sought on appeal is 
accordingly denied.

A Disability Rating in Excess of 40 Percent at Any Time from 
October 18, 2007

After a careful review of the evidence of record, the Board 
finds that the Veteran's peripapillary scar, iridodialysis, 
right eye, with glaucoma and early cataract does not warrant 
an evaluation in excess of 40 percent at any time from 
October 18, 2007, as the Veteran is already assigned the 
maximum disability rating for anatomical loss of the right 
eye, without having blindness in the non-service connected 
left eye.  38 C.F.R. § 4.84(a).  He also is in receipt of 
special monthly compensation for anatomical loss of one eye, 
under 38 U.S.C.A. § 1114(k), from October 18, 2007.  

The objective and competent medical evidence of record 
reflects that that in October 19, 2007, the Veteran underwent 
an enucleation in the right eye.  38 C.F.R. §§ 3.50(a)(4), 
4.79.  However, because the Veteran is not blind in his 
nonservice-connected left eye (best-corrected vision 
following the surgery was 20/25 in the left), his service-
connected disability in his right eye must be rated as if his 
left eye had normal vision at 20/40.  Private medical 
statements and VA treatment records also do not demonstrate 
left eye blindness.  This conclusion is drawn irrespective of 
the fact that 38 C.F.R. § 4.78 (computing aggravation), 
appears to require consideration of both eyes.  Villano, 10 
Vet. App. at 250.

Based on these findings, 38 C.F.R. § 4.84a, Table V produces 
a disability percentage evaluation of 40 percent, from 
October 18, 2007, under Diagnostic Code 6066.  Forty percent 
is the maximum schedular amount available for anatomical loss 
of the right eye, with no blindness in the left eye.  A 
higher evaluation, 50 percent, would require that the left 
eye be service-connected and loss of vision to be at least 
20/50.  Finally, a footnote to Diagnostic Code 6066 provides 
that an extra 10 percent disability rating is to be added if 
the artificial eye cannot be worn, however, the objective and 
competent medical evidence of record does not reflect that 
the artificial eye cannot be worn.  As the Veteran's left eye 
was not service-connected at any time from October 18, 2007, 
and there is no evidence that the Veteran's artificial eye 
can not be worn, a disability rating in excess of 40 percent 
under Diagnostic Code 6066 is not warranted.

The Board has considered other potentially applicable rating 
criteria as well, but finds that an evaluation higher than 40 
percent is not warranted under any Diagnostic Code.  See 
Butts v. Brown, 5 Vet. App. 532 (1993) (choice of diagnostic 
code should be upheld if it is supported by explanation and 
evidence).  An evaluation in excess of 40 percent is not 
available under Diagnostic Code 6080, pertaining to 
impairment of field of vision.  In this regard, the RO has 
not recognized impairment in field vision of the right eye 
due to a disease of the optic nerve.  See 38 C.F.R. § 4.76.  
As the Veteran is not service-connected for congestive or 
inflammatory glaucoma or tuberculosis of the eye, Diagnostic 
Codes 6013 and 6010 are inapplicable.  Finally, as there is 
no evidence of diplopia, the provisions of Code 6090 are also 
not in order.  

The Board acknowledges the Veteran's contentions that his 
overall vision is worse than reflected by the assigned 
rating.  However, insofar as the service-connected right eye 
has been rated for anatomical loss of the eye, and the 
nonservice-connected left eye does not meet the criteria for 
"blindness" under 38 C.F.R. § 4.79, a higher rating is simply 
not warranted.  The Board emphasizes that the Veteran also 
has several significant nonservice-connected conditions that 
affect both eyes, including glaucoma and cataracts.

All things considered, the record as a whole does not show 
persistent symptoms that equal or more nearly approximate the 
criteria for an evaluation higher than 40 percent at any time 
from October 18, 2007.  See Hart v. Mansfield, 21 Vet. App. 
505 (2007).  That is to say, the Veteran's disability has 
been no more than 40 percent disabling during that period, so 
his rating cannot be "staged" because the 40 percent rating 
represent his greatest level of functional impairment 
attributable to this condition during that period.

In summary, for the reasons and bases expressed above, the 
Board concludes that a disability rating in excess of 40 
percent for peripapillary scar, iridodialysis, right eye, 
with glaucoma and early cataract is not warranted at any time 
from October 18, 2007.  Since the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
does not apply.  38 C.F.R. § 4.3; Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996).  The benefit sought on appeal is 
accordingly denied.

Extraschedular Consideration

The Board observes that in a June 2007 statement, the Veteran 
reported that his was out of work due to his right eye 
disability and that he was unable to work.  As such, the 
Veteran's statement appears to have reasonably raised the 
issues of entitlement to extraschedular consideration under 
38 C.F.R. § 3.321(b)(1) and under 38 C.F.R. § 4.16(b), in 
connection with the claim for an increased rating for 
peripapillary scar, iridodialysis, right eye, with glaucoma 
and early cataract.  VAOPGCPREC 6-96, 61 Fed. Reg. 66,749 
(1996).

Considering the latter first, an extraschedular total rating 
based on individual unemployability (TDIU) may be assigned 
where the schedular rating is less than total, when it is 
found that the disabled person is unable to secure or follow 
a substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more, 
or as a result of two or more disabilities, provided at least 
one disability is ratable at 40 percent or more and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. §§ 
3.340, 3.34l, 4.16(a) (2008).  In exceptional circumstances, 
where the veteran does not meet the aforementioned percentage 
requirements, a total rating may nonetheless be assigned upon 
a showing that the individual is unable to obtain or retain 
substantially gainful employment.  38 C.F.R. § 4.16(b).

In this context, the Board observes that in a January 2008 
letter, the Veteran was sent notice of the VCAA, informing 
the Veteran of the types of information and evidence 
necessary to substantiate the claim for TDIU, and the 
division of responsibility between the Veteran and VA for 
obtaining that evidence, including the information needed to 
obtain lay evidence and both private and VA medical treatment 
records.  The notice also provided forms for the Veteran to 
complete in connection with his claim for individual 
unemployability, including VA Form 21-8940, Veterans 
Application for Increased Compensation Based on 
Unemployability, VA Form 21-4192, Request for Employment 
Information and VA Form 21-4142, Authorization and Consent to 
Release Information.  In a January 2008 VCAA notice response, 
the Veteran reported that he had no other information to 
submit and requested to have his claim decided as soon as 
possible.

The Board finds that the duties to notify and assist the 
Veteran in developing a claim for TDIU have been fulfilled 
and VA has made reasonable efforts to identify and obtain 
relevant records in support of a claim for TDIU.  See 38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2009).  
Specifically, the RO notified the Veteran in January 2008 of 
the VCAA requirements and was provided VA Forms 21-8940, 21-
4192 and 21-4142, pertaining to the information necessary for 
VA to develop a claim for individual unemployability.  
Subsequently, the only response received was the January 2008 
VCAA notice response, wherein the Veteran reported that he 
had no other information to submit.  Hence, the Board has no 
alternative but to consider the issue of an extraschedular 
TDIU on the basis of the current record.  See 38 C.F.R. § 
3.655(b).  The United States Court of Appeals for Veterans 
Claims (Court) has held that "[t]he duty to assist is not 
always a one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence." See Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).  In light of the above, there is no indication 
that there is additional existing evidence to obtain or 
development required to create any additional evidence to be 
considered in connection with a TDIU claim.

Initially, the Veteran does not meet the objective minimum 
percentage requirements for a TDIU rating under 38 C.F.R. § 
4.16(a), because the combined rating for his service-
connected disabilities is less than 70 percent disabling.  
Moreover, the evidence of record does not demonstrate that 
the service-connected right eye disability alone is 
sufficient to produce unemployability in this case.  38 
C.F.R.       § 4.16(b).  In fact, when considering the 
Veteran's service-connected condition, it is well to observe 
that the records from SSA show that the impairment due to his 
right eye disability was non-severe and did not preclude the 
Veteran from working.  In any event, while attempts to 
develop a TDIU claim have been undertaken, the record 
evidence establishes that the service-connected right eye 
disability has not had a significant impact on the Veteran's 
ability to work and does not render him unemployable.  
Therefore, given that this was the precise basis that the RO 
provided the Veteran in its March 2008 rating decision, the 
Board finds that the RO properly considered-and declined to 
apply-38 C.F.R. § 4.16(b).

Turning next to consideration under 38 C.F.R. § 3.321(b)(1), 
the Board observes that, ordinarily, the VA Schedule will 
apply unless there are exceptional or unusual factors which 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
section 3.321(b)(1), an extra-schedular rating is warranted 
upon a finding that the case presents such an exceptional or 
unusual disability picture, with such related factors as 
marked interference with employment or frequent periods of 
hospitalization, that would render impractical the 
application of the regular schedular standards.  Id; Fanning 
v. Brown, 4 Vet. App. 225, 229 (1993).

The Board has considered the issue of whether the Veteran's 
peripapillary scar, iridodialysis, right eye, with glaucoma 
and early cataract presents an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards such that referral to the 
appropriate officials for consideration of an extra-schedular 
rating is warranted.  38 C.F.R. § 3.321(b)(1); Bagwell v. 
Brown, 9 Vet. App. 337, 338-339 (1996).  In this regard, the 
Board acknowledges the Veteran's statement in June 2007, 
concerning his contention that his service-connected right 
eye disability has interfered with employment.  Clearly, due 
to the long-standing nature of the Veteran's right eye 
disability, interference with his employment was foreseeable.  
However, the record evidence does not reflect frequent 
periods of hospitalization because of the service-connected 
disability, nor interference with employment to a degree 
greater than that contemplated by the regular schedular 
standards which are based on the average impairment of 
employment.  Further, the results contained in a September 
2007 SSA request for medical advice also indicated that the 
Veteran's right eye disability does not present marked 
interference with employment.  Thus, contrary to the 
Veteran's contentions, the record does not present an 
exceptional case where his currently assigned ratings of 30 
percent (from prior to October 18, 2007) and of 40 percent 
(from October 18, 2007), are found to be inadequate.  See 
38 C.F.R. § 4.21; Moyer v. Derwinski, 2 Vet. App. 289, 293 
(1992); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) 
(noting that the disability rating itself is recognition that 
industrial capabilities are impaired).  Accordingly, the 
Board finds that the criteria for submission for assignment 
of an extra-schedular rating pursuant to 38 C.F.R. § 
3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).









ORDER

A disability rating in excess of 30 percent prior to October 
18, 2007, for peripapillary scar, iridodialysis, right eye, 
with glaucoma and early cataract is denied.

A disability rating in excess of 40 percent from October 18, 
2007, for peripapillary scar, iridodialysis, right eye, with 
glaucoma and early cataract is denied.



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


